         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 1 of 29                                   FILED
                                                                                                2020 Jun-17 AM 09:29
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 SHEET METAL WORKERS LOCAL 19                    )   Case No.: ____
 PENSION FUND, Individually and On               )
 Behalf of All Others Similarly Situated,        )
                                                 )
                                                     CLASS ACTION COMPLAINT FOR
                           Plaintiff,            )
                                                     VIOLATIONS OF THE FEDERAL
                    v.                           )
                                                     SECURITIES LAWS
                                                 )
 PROASSURANCE CORPORATION, W.                    )
 STANCIL STARNES, EDWARD L.                      )   JURY TRIAL DEMANDED
 RAND, JR., DANA S. HENDRICKS,                   )
 HOWARD H. FRIEDMAN, and                         )
 MICHAEL L. BOGUSKI,                             )
                                                 )
                           Defendants.           )
                                                 )

       Plaintiff Sheet Metal Workers Local 19 Pension Fund (“Plaintiff”) alleges the following

upon personal knowledge as to allegations specifically pertaining to Plaintiff and, as to all other

matters, upon the investigation of counsel, which included: (a) review and analysis of public filings

with the United States Securities and Exchange Commission (“SEC”) made by ProAssurance

Corporation (“ProAssurance” or the “Company”) and related parties; (b) review and analysis of

press releases and other publications disseminated by ProAssurance and related parties; (c) review

and analysis of shareholder communications, conference calls and postings on ProAssurance’s

website concerning the Company’s public statements; (d) review and analysis of news articles

concerning ProAssurance and related parties; and (e) review of other publicly available

information concerning ProAssurance, related parties, and/or the Individual Defendants (as

defined below).




                                                 1
            Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 2 of 29



I.     NATURE OF THE ACTION

       1.       This is a federal securities class action against ProAssurance and certain of its

officers for violations of the federal securities laws. Plaintiff brings this action on behalf of all

persons or entities that purchased or otherwise acquired ProAssurance common stock from April

26, 2019 through May 7, 2020, inclusive (the “Class Period”), seeking to pursue remedies under

the Securities Exchange Act of 1934 (the “Exchange Act”). The Exchange Act claims allege that

certain defendants made a series of false and misleading statements and omissions, which

artificially inflated the Company’s stock price.

       2.       ProAssurance is one of the largest medical liability insurance providers in the

United States. ProAssurance’s most important division is its Specialty Property and Casualty

segment (“Specialty P&C”), which has consistently accounted for at least 60% of the Company’s

gross premiums written since 2015. This segment includes a healthcare professional liability line

of business, primarily offered to healthcare providers. While the Company provides traditional

liability insurance products, ProAssurance also provides “innovative and customized products to

meet the risk management needs of larger healthcare organizations or groups.”

       3.       In 2016, ProAssurance underwrote a very large specialty policy for one large

healthcare provider customer. Unbeknownst to investors, this policy was underwritten on very

detrimental terms to ProAssurance. By April 2019, the Company was unquestionably aware of

severe negative trends within this sector that had been occurring for at least 18 months. In spite

of a highly concerning “risk of a worsening loss environment in the broader healthcare professional

liability insurance market,” ProAssurance executives misleadingly stated that its reserves were

“adequate” and “appropriate,” reflecting a “conservative view” when established.




                                                   2
            Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 3 of 29



       4.       Throughout the Class Period, Defendants misrepresented the Company’s

underwriting and reserve standards, and failed to adequately reserve for losses. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i)

ProAssurance lacked adequate underwriting process and risk management controls necessary to

set appropriate loss reserves in its Specialty P&C segment; (ii) ProAssurance failed to properly

assess a large national healthcare account that experienced losses far exceeding the assumptions

made when the account was underwritten; and (iii) as a result, ProAssurance was subject to

materially heightened risk of financial loss and reserve charges.

       5.       On January 22, 2020, ProAssurance announced that because of a deteriorating loss

experience related mainly to one large healthcare account underwritten in 2016, the Company was

estimating a $37 million adverse development in its Specialty P&C loss reserves for the fourth

quarter of 2019. Additionally, the Company stated that since mid-2019 it had been executing a

“comprehensive underwriting strategy in response to emerging trends and changing conditions in

healthcare professional liability.”

       6.       In response to these disclosures, ProAssurance’s stock price fell $4.18 per share, or

11%, to close at $33.40 per share on January 23, 2020.

       7.       On February 20, 2020, ProAssurance announced its 2019 fourth quarter and full

year results. The Company revealed that the adverse development from this one large national

healthcare account was actually $51.5 million, much larger than the initial estimate of $37 million

only a month prior. The Company discussed that “[i]n the span of twelve months, we restructured

the majority of our executive team [and] consolidated our Specialty P&C operations” under new

leadership.




                                                  3
             Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 4 of 29



        8.       Then, on May 8, 2020, ProAssurance announced that the large healthcare client

would likely not renew its policy and instead would likely exercise an option for tail coverage that

would result in an additional $50 million in losses in the second quarter of 2020. This loss, when

combined with the $51.5 adverse development, meant that the Company would suffer over $100

million in losses from a single account.

        9.       In response to these disclosures, ProAssurance’s stock price fell $4.38 per share, or

22%, to close at $15.95 per share on May 8, 2020.

        10.      Plaintiff and the other Class members have suffered significant damages due to

Defendants’ false and misleading statements and omissions.

II.     JURISDICTION AND VENUE

        11.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        12.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        13.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)), as the Company conducts business in this Judicial

District.     The Company maintains its principal executive offices in this Judicial District.

Substantial acts in furtherance of the alleged fraud or the effects of the fraud have occurred in this

Judicial District. Many of the acts charged herein, including the dissemination of materially false

and/or misleading information, occurred in substantial part in this Judicial District.




                                                   4
          Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 5 of 29



III.    CLASS ACTION ALLEGATIONS

        14.     Plaintiff brings this class action pursuant to Federal Rule of Civil Procedure 23(a)

and (b)(3) on behalf of a class consisting of all persons and entities who purchased or otherwise

acquired ProAssurance common stock from April 26, 2019 through May 7, 2020, and who were

damaged thereby (the “Class”). Excluded from the Class are Defendants, members of the

immediate family of each of the Individual Defendants, any subsidiary or affiliate of ProAssurance

and the directors, officers and employees of the Company or its subsidiaries or affiliates, or any

entity in which any excluded person has a controlling interest, and the legal representatives, heirs,

successors and assigns of any excluded person.

        15.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Throughout the Class Period, ProAssurance’s

common stock was actively traded on the New York Stock Exchange (“NYSE”) (an open and

efficient market) under the symbol “PRA.” Millions of ProAssurance shares were traded publicly

during the Class Period on the NYSE. As of May 1, 2020, ProAssurance had over 53 million

shares of common stock outstanding. Record owners and the other members of the Class may be

identified from records maintained by ProAssurance and/or its transfer agents and may be notified

of the pendency of this action by mail, using a form of notice similar to that customarily used in

securities class actions.

        16.     Plaintiff’s claims are typical of the claims of the other members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.


                                                  5
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 6 of 29



       17.     Plaintiff will fairly and adequately protect the interests of the other members of the

Class, and has retained counsel competent and experienced in class and securities litigation.

       18.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               a)      whether the federal securities laws were violated by Defendants’ acts and
                       omissions as alleged herein;

               b)      whether Defendants participated in and pursued the common course of
                       conduct complained of herein;

               c)      whether documents, press releases, and other statements disseminated to the
                       investing public and the Company’s shareholders during the Class Period
                       misrepresented material facts about the business, finances, and prospects of
                       ProAssurance;

               d)      whether statements made by Defendants to the investing public during the
                       Class Period misrepresented and/or omitted to disclose material facts about
                       the business, finances, value, performance and prospects of ProAssurance;

               e)      whether the market price of ProAssurance common stock during the Class
                       Period was artificially inflated due to the material misrepresentations and
                       failures to correct the material misrepresentations complained of herein; and

               f)      the extent to which the members of the Class have sustained damages and
                       the proper measure of damages.

       19.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.




                                                 6
           Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 7 of 29



   IV.          PARTIES

          20.     Plaintiff Sheet Metal Workers Local 19 Pension Fund purchased ProAssurance

common stock during the Class Period as set forth in the accompanying certification, incorporated

by reference herein, and suffered damages as a result of the federal securities law violations alleged

herein.

          21.     Defendant ProAssurance is incorporated under the laws of the Delaware, and

maintains its principal executive offices at 100 Brookwood Place, Birmingham, Alabama.

ProAssurance common stock trades on the NYSE under the symbol “PRA.”

          22.     Defendant W. Stancil Starnes (“Starnes”) served as Chief Executive Officer

(“CEO”) of ProAssurance from January 2, 2007 through July 1, 2019.

          23.     Defendant Edward L. Rand, Jr. (“Rand”) served as President and Chief Operating

Officer until July 1, 2019, when he was appointed as ProAssurance’s CEO.

          24.     Defendant Dana S. Hendricks (“Hendricks”) has served at all relevant times as the

Company’s Executive Vice President and CFO.

          25.     Defendant Howard H. Friedman (“Friedman”) served as President of Healthcare

Professional Liability until his retirement on May 13, 2019.

          26.     Defendant Michael L. Boguski (“Boguski”) has served as President of Specialty

P&C since May 13, 2019.

          27.     Defendants Starnes, Rand, Hendricks, Friedman, and Boguski are referred to as the

“Individual Defendants.”

          28.     ProAssurance and the Individual Defendants are referred to as the “Defendants.”

          29.     During the Class Period, the Individual Defendants, as senior executive officers

and/or directors of ProAssurance, were privy to confidential, proprietary and material adverse non-


                                                  7
            Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 8 of 29



public information concerning ProAssurance, its operations, finances, financial condition and

present and future business prospects via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and/or

board of directors meetings and committees thereof, and via reports and other information

provided to them in connection therewith. Because of their possession of such information, the

Individual Defendants knew or recklessly disregarded that the adverse facts specified herein had

not been disclosed to, and were being concealed from, the investing public.

       30.      The Individual Defendants are liable as direct participants in the wrongs

complained of herein. In addition, the Individual Defendants, by reason of their status as senior

executive officers and/or directors, were “controlling persons” within the meaning of Section 20(a)

of the Exchange Act and had the power and influence to cause the Company to engage in the

unlawful conduct complained of herein. Because of their positions of control, the Individual

Defendants were able to and did, directly or indirectly, control the conduct of ProAssurance’s

business.

       31.      The Individual Defendants, because of their positions with the Company, controlled

and/or possessed the authority to control the contents of its reports, press releases and presentations

to securities analysts, and through them, to the investing public. The Individual Defendants were

provided with copies of the Company’s reports and publicly disseminated documents alleged

herein to be misleading, prior to or shortly after their issuance, and had the ability and opportunity

to prevent their issuance or cause them to be corrected. Thus, the Individual Defendants had the

opportunity to commit the fraudulent acts alleged herein.

       32.      As senior executive officers and/or directors and as controlling persons of a

publicly traded company whose common stock is, and is, registered with the SEC pursuant to the


                                                  8
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 9 of 29



Exchange Act, and were traded on the NYSE and governed by the federal securities laws, the

Individual Defendants had a duty to disseminate promptly accurate and truthful information with

respect to ProAssurance’s financial condition and performance, growth, operations, financial

statements, business, products, markets, management, earnings, and present and future business

prospects, to correct any previously issued statements that had become materially misleading or

untrue, so the market price of ProAssurance’s common stock would be based on truthful and

accurate information. The Individual Defendants’ misrepresentations and omissions during the

Class Period violated these specific requirements and obligations.

       33.     The Individual Defendants are liable as participants in a fraudulent scheme and

course of business that operated as a fraud or deceit on purchasers of ProAssurance’s publicly

traded common stock by disseminating materially false and misleading statements and/or

concealing material adverse facts.

V.     SUBSTANTIVE ALLEGATIONS

       A.      Background

       34.     ProAssurance is one of the largest medical liability insurance providers in the

United States. While the Company provides traditional liability insurance products, ProAssurance

also provides “innovative and customized products to meet the risk management needs of larger

healthcare organizations or groups.” ProAssurance’s most important division is Specialty P&C,

which includes a healthcare professional liability line of business, primarily offered to healthcare

providers. The Company reports adjustments to reserves from prior periods, presented as “net

favorable developments.”




                                                 9
        Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 10 of 29



       B.      Defendants’ Materially False and Misleading Statements

       35.     On April 25, 2019, after the market closed, the Company issued a press release

announcing its financial results for the first quarter ended March 31, 2019, where it reported, “Net

favorable prior year reserve development in the first quarter of 2019 was $10.3 million, compared

to $22.8 million in the prior year quarter.” The press release included a Management Commentary

from Starnes which represented:

       Our concern about the broad loss trends in healthcare professional liability
       continues to have a major impact on operating results, and this increasing severity
       will likely affect our results for the foreseeable future. Our view of these trends
       influences our current accident year loss picks, which continue to rise, and leads us
       to increased caution in our analysis of prior period reserves, both of which have a
       significant impact on the operating results of our largest operating segment,
       Specialty P&C. We make no apology for taking the actions needed to protect our
       balance sheet, no matter the short-term impact. This is consistent with our long-
       term strategy and the long tail nature of our business. As has historically been the
       case the caution we take in establishing our reserves allows us to focus on our future
       without undue concerns about past liabilities, something that will be especially
       important as Mike Boguski and his team bring together all of our Specialty P&C
       operations under unified leadership. All of this overshadows several positive
       aspects of the quarter, including higher renewal pricing, solid retention of existing
       business, continued profitability in our Workers’ Compensation Insurance segment,
       and a recovery of the majority of last quarter’s mark-to-market losses in our equity
       trading portfolio resulting in a quarter-over-quarter increase in net income.

       36.     On April 26, 2019, the Company conducted an earnings call where Rand discussed

the favorable reserve development and represented, “I want to emphasize that our reserving

philosophy has not changed. What continues to change is our assessment of the loss environment.”

Rand further stated, “We are pleased with our top line growth in the first quarter, especially so

given the challenging environment we've described. Top line growth at the expense of the bottom

line is a pitfall we are committed to avoiding. And the continued success of our underwriting

teams and their ability to adequately price for the assumed risk is evidence of a prudent strategy.”




                                                10
           Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 11 of 29



       37.     On the same call, Friedman said that in spite of the Specialty P&C segment

operating “in the red this quarter,” and “despite the challenging loss environment, we continue to

grow our top line with responsible underwriting, while getting the price we think is appropriate.”

Friedman discussed the loss trends in healthcare professional liability, stating that “consideration

of these trends colors any decisions made within the broader segment. We continue to uphold our

underwriting standards, writing good business in lieu of easy business, emphasizing adequate

pricing over retention, and walking away from potential accounts we think carry too much risk for

the premium.” Friedman further represented that ProAssurance’s “disciplined approach” to

underwriting allowed the Company “to avoid any unexpected increases of severity in our paid

losses.”

       38.     In response to an analyst question regarding when to expect an uptick in paid losses

as a result of these trends, Friedman revealed that the Company had been reviewing these issues

for a year and a half, or since late 2017. Friedman represented, “We started to talk about what we

were seeing in terms of increases in the case reserves that were being established probably 18

months ago or so now and we've continued to monitor that. But those case reserves are established

relatively early in the life of a claim after it is reported by evaluation of the damages and the

potential liability. And that's done by the expert claims professionals that are on our staff.”

       39.     When asked by an analyst about Specialty P&C reserves developing unfavorably

in the future, Starnes replied, “if we thought we were going to see unfavorable development, we'd

take that into account today. We wouldn't wait for it. So we're doing what we think is called for,

which is just reducing the amount of favorable development. We're not having to add to reserves.”

       40.     On August 7, 2019, the Company issued a press release announcing its financial

results for the second quarter ended June 30, 2019, where it reported, “Net favorable prior accident


                                                 11
        Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 12 of 29



year reserve development in the second quarter of 2019 was $16.0 million, compared to $22.8

million in the prior year quarter. While we continue to observe an increase in claim severity in the

broader healthcare professional liability industry, it is somewhat more favorable than the severity

assumptions previously used to establish initial reserves, hence we continue to see net favorable

development relating to prior accident years.”        The press release included a Management

Commentary from Rand which represented:

       I cannot overstate the importance we place on disciplined underwriting. Our ability
       to attain appropriate pricing for the risk we assume is paramount to the success of
       ProAssurance, and vital to the security we provide to our customers. Stretching to
       grow where you can’t get appropriate premium is a mistake that has crippled
       insurance companies in the past, and will do so again in the future. There will
       always be losses, and our job as an insurance company is to write at adequate
       pricing across our entire book, reflecting individual risk parameters, so that we can
       help our insureds when the unexpected does happen.

       We continue to be focused on the risk of a worsening loss environment in the
       broader healthcare professional liability insurance market, which influences our
       current accident year loss picks and influences our analysis of prior year reserves.
       Our view of this increasing severity will likely affect our results for the foreseeable
       future. As we adjust pricing and our risk appetite to reflect these severity trends, a
       degree of contraction is expected as some competitors seek to grow at any cost.
       This will not affect our proven, long-term strategy, which has delivered real value
       to shareholders for almost 30 years.

       41.     On August 8, 2019, the Company conducted an earnings call where Rand discussed

the favorable reserve development and represented that “we do continue to view our reserves as

adequate and continue to see on a quarter-over-quarter basis that the loss trends while worse than

they have been are still not at the level that's embedded in our reserving for those prior accident

years. So that's why we end up continuing to have a level of favorable development. As we have

talked in the past, take a pretty conservative view when we establish those reserves and a pretty

pessimistic view of what loss trends will do. And loss trends, while worse than they have been




                                                 12
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 13 of 29



over the last number of years, continue to be slightly better than kind of what's embedded in that

reserving analysis.”

       42.     On the same call, Hendricks reiterated Rand’s statements regarding underwriting

and stated, “we are dedicated to maintaining the disciplined underwriting standards necessary to

write business at premium appropriate to the assumed risk. We are willing to walk away from

business we deem to be underpriced.”

       43.     Also on the same call, Boguski stated that the Specialty P&C segment’s

“underwriting discipline, combined with our deep specialization, high quality risk selection, and

ability to attain the right price for the exposure, are the cornerstones of our strategy to achieve a

long-term underwriting profit.”

       44.     On November 5, 2019, the Company issued a press release announcing its financial

results for the third quarter ended September 30, 2019, where it reported, “Net favorable prior

accident year reserve development was $15.9 million in the third quarter of 2019, compared

to $21.5 million in the prior-year quarter. While our perception of increasing claim severity in the

broader healthcare professional liability industry has not changed from recent quarters, our

reserves for prior accident years continue to develop favorably as current severity trends are

somewhat more favorable than the severity assumptions we used to establish those initial reserves.

This allows for continuing net favorable development relating to prior accident years.” The press

release included a Management Commentary from Rand which represented:

       Our medical professional liability products, which make up the largest line of
       business in the segment, continue to build upon a strong book of business despite a
       loss environment that affects our current accident year loss picks and influences our
       analysis of reserves for prior year losses. These headwinds affected overall
       premiums in the segment, but we were able to implement renewal rate increases for
       another consecutive quarter with only a modest impact to retention, while adding
       new business at higher rates than in 2018.


                                                 13
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 14 of 29




                                               * * *

       We continue to expect loss severity trends perceived in the broader healthcare
       professional liability marketplace to weigh on operating performance for the
       remainder of the year, and into 2020. Our view of these trends, and the intensely
       competitive property casualty landscape, demand caution as we strive to create
       long-term value for our customers and shareholders. This is not the time to
       aggressively seek market share and top line growth. We are willing to walk away
       from business where it makes sense to do so, rather than chase under-priced
       business into dangerous territory. Instead, we continue to focus on improving
       underwriting results and managing expenses, applying our deep expertise to
       strengthen our position as a market leader in the lines in which we specialize.

       45.     On November 6, 2019, the Company conducted an earnings call where Rand

represented, “[W]e recognize our Specialty P&C segment results are not in an acceptable level and

we are taking necessary steps to return to underwriting profitability through pricing and

underwriting that will reflect emerging loss trends. Even as we secured another consecutive

quarter of renewal rate increases in our Specialty P&C lines and recognized favorable reserve

development, our net loss ratio increased in the quarter. While we have been quick to react to the

increase in perceived severity trends, we are being cautious in reflecting the impact of the steps

we have taken given the uncertainty in the loss environment. These severity trends continue to

influence our view of reserves and our loss assumptions and I assure you we are being

appropriately disciplined in our analysis.”

       46.     On the same call, Hendricks discussed the Company’s reported favorable reserve

development and stated, “While our reserves continue to develop favorably, prior accident year

development was lower as compared to the prior year period which accounted for approximately

3 points of the increase in the net loss ratio and was primarily due to our observation of increased

loss severity trends in the broader healthcare professional liability industry.”




                                                 14
        Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 15 of 29



       47.     Also on the same call, Boguski represented, “These results are consistent with our

focus on underwriting discipline as we continue to emphasize careful risk selection, rate adequacy,

and a willingness to walk away from business that does not fit our goal of achieving a long-term

underwriting profit.”    Additionally, Boguski discussed changes in leadership and business

decisions related to the Specialty S&C segment and related lines of business:

       Since Q2 of 2019, the senior leadership team has executed on several strategic
       business decisions designed to improve operating performance as we bring together
       all the Specialty P&C product lines and operations under a unified organizational
       and management structure.

       This includes leadership and organizational structure changes, restructuring
       healthcare professional liability underwriting into two distinct units, standard
       physicians and specialty, consolidation of several internal operations, and
       evaluation and leverage of systems investments. We also recruited new executive
       leadership in targeted areas and announced the integration of the podiatric,
       chiropractic, dental and LawyerCare lines into a specialized small business
       transactional unit. We are enthusiastic about the impact these changes will have in
       the future with a focus on improving the company's competitive position, operating
       efficiency, underwriting results, and delivery of superior service to our distribution
       partners and healthcare customers.

       48.     The above statements in paragraphs 34-47 were materially false and/or misleading

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) ProAssurance lacked adequate underwriting process and risk management

controls necessary to set appropriate loss reserves in its Specialty P&C segment; (ii) ProAssurance

failed to properly assess a large national healthcare account that experienced losses far exceeding

the assumptions made when the account was underwritten; and (iii) as a result, ProAssurance was

subject to materially heightened risk of financial loss and reserve charges.




                                                15
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 16 of 29



       C.      The Truth Is Revealed

       49.     On January 22, 2020, after the market closed, the Company surprised investors

when it issued a press release disclosing a preliminary loss estimate of $37 million in the healthcare

professional liability line due to “deteriorating loss experience in our Specialty Property &

Casualty segment for the fourth quarter of 2019,” just three months after reporting net favorable

reserves in the third quarter of 2019. The Company stated that the “adverse development in our

prior accident year loss reserves is driven by a large national healthcare account written since

2016,” revealing this account publicly for the first time.

       50.     Additionally, the press release included a statement from Rand discussing the loss

reserve estimate and the Company’s “comprehensive underwriting strategy,” which began in the

middle of 2019:

       As we have observed and discussed over the past 18 months, results in the medical
       professional liability line are deteriorating. Following our usual year-end review
       of updated loss data with internal and external actuaries, management concluded
       that additional reserves were needed in our Specialty Property & Casualty segment,
       particularly in regard to a single large national healthcare account that has
       experienced losses far exceeding the assumptions made when the account was
       underwritten. Since the middle of 2019, new leadership in the Specialty P&C
       segment has executed a comprehensive underwriting strategy in response to
       emerging loss trends and changing conditions in healthcare professional liability.
       This includes organizational structure enhancements, recruitment of additional
       talent in Specialty underwriting, tightening of underwriting criteria, terms and
       conditions and price strengthening. We are encouraged by our progress, and
       believe this strategy has positioned the Company for future success.

       51.     In response to these disclosures, ProAssurance’s stock price fell $4.18 per share, or

11%, to close at $33.40 per share on January 23, 2020.

       52.     On February 20, 2020, the Company issued a press release announcing its financial

results for the fourth quarter ended and year ended December 31, 2019. The Company revealed

that the adverse development from the large national healthcare account was $51.5 million, a


                                                 16
        Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 17 of 29



nearly 40% increase from the initial estimate of $37 million only a month prior. Additionally, the

press release included a statement from Rand stating in relevant part, “In the span of twelve

months, we restructured the majority of our executive team [and] consolidated our Specialty

Property & Casualty operations under Mike Boguski’s leadership.”

       53.     On May 7, 2020, after the market closed, the Company issued a press release

announcing its financial results for the first quarter ended March 31, 2020, where it reported, “Net

favorable reserve development recognized in the first quarter was $6.0 million, $4.3 million lower

quarter-over-quarter,” which was “primarily attributable to our Specialty P&C segment given

elevated loss severity in the broader healthcare professional liability (‘HCPL’) industry.”

       54.     On the same day, also after the market closed, ProAssurance filed a quarterly report

on Form 10-Q for the first quarter ended March 31, 2020, disclosing a net loss up to $50 million

to be recognized in the second quarter if the insured large national healthcare account made the

“more likely than not” decision to exercise its option to purchase “tail coverage,” which provides

protection for future claims filed after a claims-made policy has been discontinued. The insured’s

option to purchase tail coverage and the resultant additional $50 million in losses were not

previously disclosed. The 10-Q represented:

       Specialty P&C Segment. Loss costs within this segment are impacted by many
       factors including but not limited to the nature of the claim, including whether or not
       the claim is an individual or a mass tort claim, the personal situation of the claimant
       or the claimant's family, the outcome of jury trials, the legislative and judicial
       climate where any potential litigation may occur, general economic and social
       trends and, for claims involving bodily injury, the trend of healthcare costs. Within
       our Specialty P&C segment, for our HCPL business (76% of our consolidated
       gross reserve for losses and loss adjustment expenses as of December 31, 2019),
       we set an initial reserve based upon our evaluation of the current loss environment
       including frequency, severity, economic inflation, social inflation and legal trends.
       The initial loss ratio for our HCPL business has ranged from 87% to 106% in recent
       years. We have recently trended towards the higher end of this range due to
       increases in loss severity in the broader HCPL industry, including our excess and


                                                 17
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 18 of 29



       surplus lines of business (see further discussion in our Segment Operating Results
       - Specialty Property & Casualty section that follows under the heading "Losses").
       This range also reflects the higher than average current accident year net loss
       ratio recorded in 2019 due to increased reserve estimates for a large national
       healthcare account that exceeded the assumptions we made when originally
       underwriting the account. The policy term for this account expires towards the
       end of the second quarter of 2020. Based on underwriting negotiations with the
       insured to-date, we believe it is more likely than not that the account will not
       renew on terms offered by us and the insured will exercise its option to purchase
       the extended reporting endorsement or "tail" coverage. Based on preliminary
       projected exposure data provided, if the account exercises its option to purchase
       tail coverage, a net loss of up to approximately $50 million could be recognized
       in the second quarter of 2020; if the insured chooses to exercise this tail policy
       all premium and corresponding losses will be fully recognized in the same period
       the tail policy is written. (emphasis added).

       55.     On May 8, 2020, the Company conducted an earnings call, where Boguski

discussed the large national healthcare account, tail coverage option, and $50 million loss:

       I wanted to talk about recent developments pertaining to the large national
       healthcare account we discussed last quarter. As you'll recall, we increased reserve
       estimates for this account in the fourth quarter of 2019. As losses exceeded the
       assumptions the company made when originally underwriting this risk.

       The policy term for this account expires towards the end of the second quarter of
       2020. Based on renewal discussions, we believe it is more likely than not that the
       account will not renew on terms offered by ProAssurance and the insured will
       exercise its option to purchase the extended reporting endorsement or tail coverage.

       Based on preliminary projected exposure data provided to the company, if the
       account exercises its option to purchase tail coverage, a net loss of up to
       approximately $50 million could be recognized in the second quarter of 2020, as
       all premium and corresponding losses will be fully recognized in the same period
       that tail policy is written.

       56.     In response to questions from Greg Peters, a Raymond James & Associates analyst,

regarding “this incredibly large loss from this one account that I continue to be challenged with,”

and if ProAssurance had identified any other similar contracts, Boguski replied, “I mentioned in

our last call that we've been through the book of business, Greg, and this was a unique national

account structure – a unique structure for this national account and there are no other structures in


                                                 18
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 19 of 29



our book of business that would even be close to the structure that was offered here. So, I'm very

confident in that.”

       57.     In response to these disclosures, ProAssurance’s stock price fell $4.38 per share, or

22%, to close at $15.95 per share on May 8, 2020.

VI.    UNDISCLOSED ADVERSE FACTS

       58.     The market for ProAssurance common stock was an open, well-developed and

efficient market at all relevant times. As a result of the materially false and misleading statements

and omissions described herein, ProAssurance common stock traded at artificially inflated prices

during the Class Period. Said statements and omissions were materially false and misleading in

that they failed to disclose material adverse non-public information and misrepresented the truth

about the Company, as well as its business, accounting, financial operations and prospects, as

alleged herein. Plaintiff and the other members of the Class purchased or otherwise acquired

ProAssurance common stock relying upon the integrity of the market price of the Company’s

common stock and market information relating to ProAssurance, and have been damaged thereby.

       59.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and the other members of the Class.

VII.   LOSS CAUSATION

       60.     During the Class Period, as detailed herein, the Defendants made a series of false

and misleading statements and omissions that artificially inflated the prices of ProAssurance

common stock and operated as a fraud or deceit on Class Period purchasers of ProAssurance

common stock by failing to disclose to investors material adverse facts. When Defendants’

misrepresentations and fraudulent conduct were disclosed, the price of ProAssurance common


                                                 19
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 20 of 29



stock fell precipitously as the prior inflation came out of the prices of the Company’s common

stock. As a result of their purchases of ProAssurance common stock during the Class Period,

Plaintiff and the other Class members suffered economic loss.

       61.     By Defendants’ failing to disclose the true state of the Company’s business,

investors were not aware of the true state of the Company’s financial status. Therefore, the

Defendants presented a misleading picture of ProAssurance’s business practices and procedures.

Thus, instead of truthfully disclosing during the Class Period the true state of the Company’s

business, Defendants caused ProAssurance to conceal the truth.

       62.     The decline in the price of ProAssurance’s common stock after the truth came to

light was a direct result of the nature and extent of the Defendants’ fraud finally being revealed to

investors and the market. The timing and magnitude of ProAssurance’s common stock price

decline negate any inference that the loss suffered by Plaintiff and the other Class members was

caused by changed market conditions, macroeconomic or industry factors, or Company-specific

facts unrelated to the Defendants’ fraudulent conduct. The economic loss suffered by Plaintiff and

the other Class members was a direct result of the Defendants’ fraudulent scheme to artificially

inflate the prices of ProAssurance common stock and the subsequent decline in the value of

ProAssurance common stock when the Defendants’ prior misrepresentations and other fraudulent

conduct were revealed.

VIII. SCIENTER ALLEGATIONS

       63.     As alleged herein, the Individual Defendants acted with scienter in that the

Individual Defendants knew that the public documents and statements issued or disseminated in

the name of the Company during the Class Period were materially false and misleading; knew that

such statements or documents would be issued or disseminated to the investing public; and


                                                 20
        Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 21 of 29



knowingly and substantially participated or acquiesced in the issuance or dissemination of such

statements or documents as primary violations of the federal securities laws.

       64.     As set forth herein, the Individual Defendants, by virtue of their receipt of

information reflecting the true facts regarding ProAssurance, their control over, receipt and/or

modification of ProAssurance’s allegedly materially misleading statements and omissions, and/or

their positions with the Company which made them privy to confidential information concerning

ProAssurance, participated in the fraudulent scheme alleged herein.

IX.    APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
       MARKET DOCTRINE

       65.     At all relevant times, the market for ProAssurance’s common stock was an efficient

market for the following reasons, among others:

               a)     ProAssurance’s common stock met the requirements for listing, and were
                      listed and actively traded on the NYSE, a highly efficient market;

               b)     As a regulated issuer, ProAssurance filed periodic public reports with the
                      SEC and the NYSE;

               c)     ProAssurance’s common stock was followed by securities analysts
                      employed by major brokerage firms who wrote reports which were
                      distributed to the sales force and certain customers of their respective
                      brokerage firms. Each of these reports was publicly available and entered
                      the public marketplace; and

               d)     ProAssurance regularly issued press releases which were carried by national
                      newswires. Each of these releases was publicly available and entered the
                      public marketplace.

       66.     As a result of the foregoing, the market for ProAssurance’s common stock promptly

digested current information regarding ProAssurance from all publicly available sources and

reflected such information in ProAssurance’s stock price. Under these circumstances, all

purchasers of ProAssurance’s common stock during the Class Period suffered similar injury



                                               21
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 22 of 29



through their purchase of ProAssurance’s common stock at artificially inflated prices and a

presumption of reliance applies.

       67.     A Class-wide presumption of reliance is also appropriate in this action under the

U.S. Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because Plaintiff’s fraud claims are grounded in Defendants’ omissions of material fact of

which there is a duty to disclose. As this action involves Defendants’ failure to disclose material

adverse information regarding ProAssurance’s business practices, financial results and condition,

and the Company’s internal controls—information that Defendants were obligated to disclose

during the Class Period but did not—positive proof of reliance is not a prerequisite to recovery.

All that is necessary is that the facts withheld be material in the sense that a reasonable investor

might have considered such information important in the making of investment decisions.

X.     NO SAFE HARBOR

       68.     The federal statutory safe harbor provided for forward-looking statements under

certain circumstances does not apply to any of the allegedly false statements pleaded in this

Complaint. The statements alleged to be false and misleading herein all relate to then-existing

facts and conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward-looking, they were not identified as “forward-looking statements” when

made, and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

       69.     In the alternative, to the extent that the statutory safe harbor is determined to apply

to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or


                                                 22
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 23 of 29



misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of ProAssurance who knew that the statement was false when made.

XI. CLAIMS AGAINST DEFENDANTS

                                              COUNT I
                          Violations of Section 10(b) of the Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                      Against All the Defendants

       70.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein. This claim is asserted against all Defendants.

       71.     During the Class Period, ProAssurance and the Individual Defendants carried out a

plan, scheme and course of conduct which was intended to and, throughout the Class Period, did:

(i) deceive the investing public, including Plaintiff and the other Class members, as alleged herein;

(ii) artificially inflate and maintain the market price of ProAssurance common stock; and (iii) cause

Plaintiff and the other members of the Class to purchase ProAssurance common stock at artificially

inflated prices. In furtherance of this unlawful scheme, plan and course of conduct, Defendants,

and each of them, took the actions set forth herein.

       72.     These Defendants: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material fact and/or omitted to state material facts necessary to make

the statements not misleading; and (c) engaged in acts, practices and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for ProAssurance common stock in violation of Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder. The Exchange Act Defendants

are sued as primary participants in the wrongful and illegal conduct charged herein. The Individual

Defendants are also sued herein as controlling persons of ProAssurance, as alleged herein.



                                                 23
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 24 of 29



       73.     ProAssurance and the Individual Defendants, individually and in concert, directly

and indirectly, by the use of means or instrumentalities of interstate commerce and/or of the mails,

engaged and participated in a continuous course of conduct to conceal adverse material

information about the business, business practices, performance, operations and future prospects

of ProAssurance as specified herein. These Defendants employed devices, schemes and artifices

to defraud, while in possession of material adverse non-public information and engaged in acts,

practices, and a course of conduct as alleged herein in an effort to assure investors of

ProAssurance’s value and performance and substantial growth, which included the making of, or

the participation in the making of, untrue statements of material facts, and omitting to state material

facts necessary in order to make the statements made about ProAssurance and its business,

operations and future prospects, in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of ProAssurance’s

common stock during the Class Period.

       74.     Each of the Individual Defendants’ primary liability, and controlling person

liability, arises from the following facts: (i) each of the Individual Defendants was a high-level

executive and/or director at the Company during the Class Period; (ii) each of the Individual

Defendants, by virtue of his responsibilities and activities as a senior executive officer and/or

director of the Company, was privy to and participated in the creation, development and reporting

of the Company’s operational and financial projections and/or reports; (iii) the Individual

Defendants enjoyed significant personal contact and familiarity with each other, and were advised

of and had access to other members of the Company’s management team, internal reports, and

other data and information about the Company’s financial condition and performance at all


                                                  24
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 25 of 29



relevant times; and (iv) the Individual Defendants were aware of the Company’s dissemination of

information to the investing public which they knew or recklessly disregarded was materially false

and misleading.

        75.     These Defendants had actual knowledge of the misrepresentations and omissions

of material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were readily available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly, and

for the purpose and effect of concealing ProAssurance’s operating condition, business practices

and future business prospects from the investing public and supporting the artificially inflated price

of its common stock.       As demonstrated by their overstatements and misstatements of the

Company’s financial condition and performance throughout the Class Period, the Individual

Defendants, if they did not have actual knowledge of the misrepresentations and omissions alleged,

were severely reckless in failing to obtain such knowledge by deliberately refraining from taking

those steps necessary to discover whether those statements were false or misleading.

        76.     As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of ProAssurance common

stock was artificially inflated during the Class Period. In ignorance of the fact that the market

price of ProAssurance shares was artificially inflated, and relying directly or indirectly on the false

and misleading statements made by Defendants, upon the integrity of the market in which the

common stock trade, and/or on the absence of material adverse information that was known to or

recklessly disregarded by the Exchange Act Defendants but not disclosed in public statements by

these Defendants during the Class Period, Plaintiff and the other members of the Class acquired




                                                   25
         Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 26 of 29



ProAssurance common stock during the Class Period at artificially inflated high prices and were

damaged thereby.

        77.     At the time of said misrepresentations and omissions, Plaintiff and the other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known of the true performance, business

practices, future prospects and intrinsic value of ProAssurance, which were not disclosed by the

Exchange Act Defendants, Plaintiff and the other members of the Class would not have purchased

or otherwise acquired ProAssurance common stock during the Class Period, or, if they had

acquired such securities during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

        78.     By virtue of the foregoing, ProAssurance and the Individual Defendants each

violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

        79.     As a direct and proximate result of the Individual Defendants’ wrongful conduct,

Plaintiff and the other members of the Class suffered damages in connection with their purchases

of the Company’s common stock during the Class Period.

                                              COUNT II
                        Violations of Section 20(a) of the Exchange Act
                              Against The Individual Defendants

        80.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        81.     The Individual Defendants were and acted as controlling persons of ProAssurance

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

high-level positions with the Company, participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the Company’s actual performance, the Individual

                                                 26
           Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 27 of 29



Defendants had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading. Each of the Individual

Defendants was provided with or had unlimited access to copies of the Company’s reports, press

releases, public filings and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued, and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       82.     In addition, each of the Individual Defendants had direct involvement in the day-

to-day operations of the Company and, therefore, is presumed to have had the power to control or

influence the particular transactions giving rise to the securities violations as alleged herein, and

exercised the same.

       83.     As set forth above, ProAssurance and the Individual Defendants each violated

Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue

of their controlling positions, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their purchases of the

Company’s common stock during the Class Period.

XII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for judgment as

follows:

       a)      Declaring this action to be a class action pursuant to Rule 23(a) and (b)(3) of the

               Federal Rules of Civil Procedure on behalf of the Class defined herein;




                                                 27
        Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 28 of 29



       b)     Awarding Plaintiff and the other members of the Class damages in an amount which

              may be proven at trial, together with interest thereon;

       c)     Awarding Plaintiff and the other members of the Class pre-judgment and post-

              judgment interest, as well as their reasonable attorneys’ fees and experts’ witness

              fees and other costs; and

       d)     Awarding such other relief as this Court deems appropriate.



XIII. JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.


Dated: June 16, 2020

                                             Respectfully Submitted,

                                             /s/ Steven B. Singer_________
                                             Steven B. Singer
                                             SAXENA WHITE P.A.
                                             10 Bank Street, 8th Floor
                                             White Plains, NY 10606
                                             Telephone: (914) 437-8551
                                             Facsimile: (888) 631-3611
                                             ssinger@saxenawhite.com

                                             Joseph E. White, III
                                             Lester R. Hooker
                                             7777 Glades Road, Suite 300
                                             Boca Raton, FL 33434
                                             Telephone: (561) 394-3399
                                             Facsimile: (561) 394-3382
                                             jwhite@saxenawhite.com




                                                28
       Case 2:20-cv-00856-GMB Document 1 Filed 06/16/20 Page 29 of 29



                                   /s/ David J. Guin________
                                   David J. Guin
                                   Tammy M. Stokes
                                   Dawn Stith Evans
                                   GUIN, STOKES & EVANS, LLC
                                   300 Richard Arrington Jr. Blvd. N.
                                   Suite 600/Title Bldg.
                                   Birmingham, AL 35203
                                   Tel.: 205-226-2282
                                   Email: davidg@gseattorneys.com
                                   Email: tammys@gseattorneys.com
                                   Email: devans@gseattorneys.com

                                   Counsel for Plaintiff

THE FOLLOWING DEFENDANTS TO BE SERVED BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, AS FOLLOWS:

PROASSURANCE CORPORATION
c/o James J. Morello
100 Brookwood Place, Ste 500
Birmingham, AL 35209

PROASSURANCE CORPORATION
100 Brookwood Place, Ste 500
Birmingham, AL 35209

W. STANCIL STARNES,
100 Brookwood Place, Ste 500
Birmingham, AL 35209

EDWARD L. RAND, JR.,
100 Brookwood Place, Ste 500
Birmingham, AL 35209

DANA S. HENDRICKS,
100 Brookwood Place, Ste 500
Birmingham, AL 35209

HOWARD H. FRIEDMAN,
100 Brookwood Place, Ste 500
Birmingham, AL 35209

MICHAEL L. BOGUSKI
100 Brookwood Place, Ste 500
Birmingham, AL 35209




                                     29
